Exhibit 10.57


Exhibit A
        


[COMPANY LOGO]




Strictly Private & Confidential
To be Read by Addressee Only


David Gosen
[address]












03 May 2016


Dear David
I am pleased to offer you the position of SVP International at Rocket Fuel
Limited (the "Company").
Your employment will be on the terms and conditions set out in more detail in a
contract of employment which will be sent to you in due course.
Main terms
1.
Start Date. It is intended that your employment with the Company will commence
on June 6, 2016.

2.
Annual salary. The Company will pay you an annual salary of £250,000, payable in
equal monthly instalments and subject to deduction of applicable income tax and
national insurance contributions.

3.
Bonus. You will be eligible to participate in the Company's bonus plan and
subject to satisfaction of applicable performance and other conditions shall be
entitled to payment of a bonus of up to 50% of your base salary per annum. Your
eligibility for and payment of any bonus sum shall be subject to the terms and
conditions set out in your employment agreement and the applicable bonus plan as
amended from time to time.

4.
Stock Options. Details of any stock options will be sent to you by separate
letter.

5.
Management Retention Agreement. Subject to the approval of Rocket Fuel Inc.'s
compensation committee or board of directors, you shall be entitled to
participate in a management retention agreement which provides for certain
payments to be made to you in the event that your employment with the Company is
terminated in specific circumstances, for example in the event of a change of
control. Any such payment will be subject to the terms and conditions of the
management retention agreement, a copy of which shall be provided to you once
the compensation committee or the board of Rocket Fuel Inc. has approved your
participation in the management retention agreement.

6.
Employee benefits. As an employee of the Company, you may be eligible to
participate in certain Company-sponsored benefits, any details of which will be
provided to you.

7.
Probationary period. Your employment will be subject to satisfactory completion
of a 6 month probationary period during which your employment may be terminated
on 1 month’s notice by either you or the Company.



Rocket Fuel Ltd company registration number: 07488984
Registered office: 34 Bow Street, London, UK, WC2E 7AU
VAT registration number: 109434327



--------------------------------------------------------------------------------



Exhibit A
        




[COMPANY LOGO]


8.
Notice. Following successful completion of your probationary period, you will be
entitled to receive or be required to give a minimum of 6 months' notice to
terminate your employment.

9.
Holiday. You will be entitled to 25 days' holiday in each holiday year. In
addition, you are entitled to the usual public holidays in England and Wales.

10.
Place of work. Your principal place of work will be at our offices in central
London. You will be required to travel both within and outside of the United
Kingdom as shall be necessary for the proper performance of your duties,
including but not limited to the Company's head office in the US.

So far as there is any inconsistency between the terms of this letter and your
contract of employment, the terms of your contract of employment will prevail.
Conditions
This offer is subject to the following conditions:
(a)
all information supplied by you to the Company being true and complete;

(b)
you signing and returning a contract of employment;

receipt by us of references which are satisfactory to the Company. Please
provide me with the names and contact details of two referees, one of which must
be your current/most recent employer. Please confirm in writing that you consent
to us writing to them to obtain a reference. We will not take up the references
until you have accepted the offer;
(c)
the Company receiving satisfactory results in respect of any background checks
undertaken against you;

(d)
you providing proof of any professional qualifications that you have declared on
your CV. This will include copies of any certificates/diplomas or awards you may
have;

(e)
you producing to the Company your passport or such other documentation as we may
require evidencing your right to remain and work in the United Kingdom (which we
shall then copy and return to you). If you do not hold a British passport or a
passport from a country within the EEA or a passport from a non-EEA country
which gives you the right to work in the UK, the Company will need to see one or
more additional documents. If this is the case then please let us know and we
will inform you what documents you will need to provide. If you are subject to
immigration restrictions on working in the UK this offer and your continuing
employment are also subject to you possessing the necessary permissions to work
in the UK. In the event that such permissions lapse or expire your employment
will be automatically terminate without the need for notice.

This offer will automatically lapse and be of no effect if any of the above
conditions are not satisfied or it becomes clear to the Company that the
condition will not be satisfied prior to the commencement of your employment.
Data Protection
As part of the process of personnel administration, we already hold certain
personal details about you.
If you accept this offer of employment, this information will inevitably
increase (for example, to include sickness absence records, performance
appraisals etc.). By accepting this offer, you consent to the Company processing
your personal and where appropriate, sensitive personal data for the purposes of


Rocket Fuel Ltd company registration number: 07488984
Registered office: 34 Bow Street, London, UK, WC2E 7AU
VAT registration number: 109434327

--------------------------------------------------------------------------------



Exhibit A
        




[COMPANY LOGO]


personnel or pensions administration, employee management or compliance with any
laws or regulations applicable to the Company.
You accept that such processing may require the Company to disclose some of your
data to third parties, such as government agencies or regulatory bodies. If it
is necessary or desirable to do so, your personal and, where appropriate,
sensitive personal data may be transferred outside of the European Economic Area
including, but not limited to, the United States of America, for the purposes
listed above, and by accepting this offer of employment you consent to such
transfer(s) being made.
Acceptance
It is not our intention that you should breach any contractual obligations to
any third party, such as a restriction imposed by a current or former employer.
By accepting this offer you warrant that you will not commit any such breach by
accepting this offer or performing your obligations for the Company.
You further warrant and agree that:
(a)
you will not be accepting this offer in reliance on any representation not
expressly set out in this offer letter; and

(b)
you have no previous convictions and have not previously been reported for or
been subject to investigation for fraud or bribery related offences including
without limitation, offences under the Bribery Act 2010.

We very much hope that you will accept this offer and join us. If you wish to do
so, please sign the enclosed copy of this letter and return it to me. Your full
contract of employment will follow in due course and your employment is
conditional upon signature of that contact.
As you will appreciate, it is helpful for us to have your response as soon as
possible and therefore this offer is open for you to accept until 5.30pm GMT on
May 11, 2016 at which time it will lapse without further notice being given to
you.
I look forward to hearing from you and please do not hesitate to contact me
should you require any further information or wish to talk though any matter in
more detail.
Yours sincerely,
/s/ Tracy Nobin
Tracy Nobin, VP Head of HR EMEA
For and on behalf of Rocket Fuel Limited


 



I accept the offer of employment on the terms and conditions set out in this
letter and which I understand will be subject to terms and conditions set out in
more detail in a contract of employment.


Signed:
/s/ David Gosen
 
 
 
 
 
 
 
 
 
 
Date:
5th May 2016
 
 





Rocket Fuel Ltd company registration number: 07488984
Registered office: 34 Bow Street, London, UK, WC2E 7AU
VAT registration number: 109434327